In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-19-00060-CV
           No. 02-19-00061-CV
      ___________________________

       IN THE MATTER OF C.A., JR.




 On Appeal from County Court at Law No. 1
             Denton County, Texas
Trial Court Nos. JV-2017-00561, JV-2018-00016


   Before Birdwell, Bassel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellant’s Motion to Withdraw/Dismiss Appeal” filed

in each of the above appeals.1 We grant the motion and dismiss the appeals. See Tex.

R. App. P. 42.1(a)(1), 43.2(f).

                                                     Per Curiam

Delivered: April 18, 2019




       1
        Although the motion does not contain the juvenile’s signature, we abated the
appeals for the trial court to determine whether the juvenile voluntarily waived his
right to appeal. At a hearing, on the record, the juvenile told the trial court that he
wished to waive and dismiss his appeals. Thus, this dismissal is in accord with family
code section 51.09’s requirements. See Tex. Fam. Code Ann. § 51.09; In re E.J.E., 557
S.W.3d 615, 617 (Tex. App.––El Paso 2017, order).

                                          2